Exhibit 10.32

 

SEPARATION AGREEMENT AND RELEASE

 

This Agreement entered as of July 22, 2004 by and between Humphrey Hospitality
Trust, Inc., a Virginia corporation (the “Company”) and George R. Whittemore
(“Whittemore”)

 

1. Employment Termination. As of August 15, 2004, (“Termination Date”)
Whittemore shall cease to be an employee of the Company.

 

2. Compensation of Whittemore. Subject to Whittemore’s compliance with the terms
and conditions of this Agreement, the Company has agreed pay Whittemore
$250,000, payable over twelve months on a semiweekly basis, in accordance with
the normal payroll practices of the Company.

 

In addition, the Company shall provide Whittemore with the health, dental, life
and disability benefits available to Whittemore as an employee on the
Termination Date for the period of twelve (12) months following the Termination
Date. Whittemore shall pay for such benefits at the same rate as he pays on the
Termination Date.

 

All payments hereunder shall be subject to any required tax withholding or
payments.

 

3. Consultant. During the twelve months following the Termination Date
(“Consulting Period”), Whittemore shall act as an advisor and consultant to the
Company. During the Consulting Period, Whittemore shall hold himself available
to perform such duties with respect to the Company as may be reasonably assigned
to him from time to time by the management of the Company. As part of his
consulting, Whittemore will support the Company’s transition and will thoroughly
assist with respect thereto. During such consulting, Whittemore shall perform
his duties in a prudent business-like manner and in the sole interest of the
Company. During the Consulting Period, the Company will reimburse Whittemore any
reasonable business expense he incurs that are necessary for his consulting and
that he properly documents to the Company.

 

  4. Additional Whittemore Obligations. Whittemore also agrees that he will:

 

  (a) Personally provide reasonable assistance and cooperation in providing or
obtaining information for the Company, and its representatives, concerning any
Company matter of which Whittemore is knowledgeable.

 

  (b) Refrain from engaging in any conduct, making comments, disparaging remarks
or statements, with the purpose or effect of which is to harm the reputation,
goodwill, or commercial interests of the Company, its management or leadership,
or any of its affiliates. The Company also agrees to refrain from engaging in
any conduct or making comments, or statements, the purpose and effect to which
is to harm the reputation, goodwill or interest of Whittemore.



--------------------------------------------------------------------------------

5. Professional References. The Company confirms its ability to provide positive
employment references on Whittemore’s behalf at any time in the future, if
requested by Whittemore. The Company agrees to, at all times, represent
Whittemore’s contributions to the Company in an appropriate manner whereby
Whittemore’s professional reputation, credibility and personal dignity are
preserved.

 

6. Release. In exchange for the benefits provided to Whittemore by the Company,
and except for the Company’s obligations hereunder, Whittemore hereby releases
the Company and each of its agents, directors, officers, employees,
representatives, attorneys, affiliates, and its and their predecessors,
successors, heirs, executors, administrators and assigns, and all persons acting
by, through, or under or in concert with any of them (collectively “Releasees”),
or any of them, of and from any and all claims of any nature whatsoever, in law
or equity, which Whittemore ever had, now has, or may have had relating to
Whittemore’s employment, or termination of employment. This includes (i) all
claims relating to salary, overtime, vacation, pay, incentive bonus plans and/or
severance pay, stock options, and any and all other fringe benefits, for which
Whittemore was eligible during employment and (ii) all claims under any
employment agreement, change-in-control agreement or other agreements between
Whittemore and the Company and/or its subsidiaries or affiliates; (iii) and all
claims Whittemore may have against the Company or its employees under Title VII
of the Civil Rights Act of 1962; the Employee Retirement Income Security Act of
1974; the Americans with Disabilities Act; the Age Discrimination in Employment
Act; the Older Workers Benefit Protection Act; the Family and Medical Leave Act;
or any other federal, state or local law or regulation regarding your employment
or termination of employment.

 

This release shall not preclude an action to enforce the specific terms of this
Agreement; to any claims based on acts or events after this Agreement has become
effective; to any unemployment or workers compensation benefits to which
Whittemore may have been entitled; nor to benefits in which Whittemore has
become vested under the Employee Retirement Income Security Act.

 

7. Return of Company Property. Whittemore agrees to return to the Company
immediately upon termination of his consulting activities, all files, records,
documents, reports, computers, cellular telephones and other business equipment,
keys and other physical, personal or electronically stored property of the
Company in Whittemore’s possession or control and further agrees that Whittemore
will not keep, transfer or use any copies or excerpts of the foregoing items
without written approval of the Company.

 

8. Confidentiality Agreement. As an employee of the Company, Whittemore agrees
that the Company has developed and continues to develop and use commercially
valuable confidential and/or proprietary technical and non-technical information
which is vital to the success of the Company’s business, and furthermore, that
the Company utilizes confidential information, trade secrets and proprietary
customer information in its business. For purposes of this Agreement, Whittemore
acknowledges that “Confidential Information” means the Company’s marketing
plans, market positions, strategy, budgets, long-range plans, customer
information, sales data, personnel information, privileged information, or other
information used by or concerning the Company, which such information is not
publicly available, or has been treated as confidential.



--------------------------------------------------------------------------------

Whittemore agrees that from this time forward, Whittemore will not, either
directly or indirectly, disclose or use for the benefit of any person, firm,
corporation or other business organization or himself, any Confidential
Information related to the Company or its affiliates.

 

Whittemore agrees that Whittemore has and will keep the terms and amount of this
Agreement completely confidential, except as required by applicable law, and
that Whittemore has not, nor will Whittemore hereafter disclose any information
concerning this Agreement to any person other than Whittemore’s present
attorneys, accountants, tax advisors, or immediate family, and only if those
persons agree to abide for the provisions of the paragraph.

 

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nebraska.

 

10. Assignment. This Agreement shall not be assignable by Whittemore or the
Company, except the Company may assign this Agreement to any person, corporation
or entity which may hereafter acquire or succeed to all or substantially all of
the business or assets of the Company.

 

11. Remedies. In the event of a breach or asserted breach of the terms,
covenants or conditions of this Agreement, the remedy of the aggrieved party
shall be in law and in equity and injunctive relief shall lie for the
enforcement of or release from any provisions of this Agreement. Should any
provision of this Separation Agreement and Release be declared or determined by
any court to be illegal or invalid, the validity of the remaining parts, terms
or provisions shall not be affected thereby and said illegal or invalid part,
term or provisions shall be deemed not to be a part of the Separation Agreement
and Release.

 

12. Attorney Consultation. Whittemore acknowledges that he has been informed by
representatives of the Company that he may want to consult with an attorney
before signing this Agreement and may have an attorney review the Agreement, and
he has done so.

 

13. Effect of Agreement. Whittemore expressly acknowledges that this Separation
Agreement and Release is intended to include in its effect, without limitation,
all claims which have arisen and of which Whittemore knows or does not know,
should have known, had reason to know or suspects to exist in Whittemore’s favor
at the time of execution hereof, and this Separation Agreement and Release
contemplates the extinguishment of any such claim,

 

14. Entire Agreement. This Separation Agreement and Release sets forth the
entire agreement between the parties hereto, and fully supersedes any and all
prior agreements or understandings between the parties hereto pertaining to the
subject matter hereof.

 

PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT AND RELEASE INCLUDES RELEASES
OF ALL KNOWN AND UNKNOWN CLAIMS.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound thereby, the Company and
Whittemore have executed the foregoing Separation Agreement and Release
effective the date and year first above written.

 

 

    HUMPHREY HOSPITALITY TRUST, INC.

/s/ George R. Whittemore

--------------------------------------------------------------------------------

  By:  

/s/ Paul J. Schulte

--------------------------------------------------------------------------------

GEORGE R. WHITTEMORE   Its:  

Chairman of the Board

Date: July 22, 2004

  Date:  

July 22, 2004

 